        Case 2:21-mc-00052-MRH Document 23 Filed 04/12/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                    )
APPLICATION OF                            )             Misc. No. 21 – 52
FORBES MEDIA LLC. AND                     )
THOMAS BREWSTER TO                        )
UNSEAL RECORDS                            )




                      NOTICE OF SUBSTITUTION OF ATTORNEY


              NOTICE is hereby given that Brian M. Czarnecki, Assistant United States

Attorney, is replacing Shardul S. Desai as counsel of record for the government in the above

captioned matter.



                                                  Respectfully submitted,


                                                  STEPHEN R. KAUFMAN
                                                  Acting United States Attorney


                                                  /s/ Brian M. Czarnecki
                                                  BRIAN M. CZARNECKI
                                                  Assistant U.S. Attorney
                                                  DC ID No. 1047275
                                                  700 Grant Street
                                                  Suite 4000
                                                  Pittsburgh, PA 15219
                                                  (412) 894-7364 (Office)
                                                  Brian.czarnecki@usdoj.gov
